Name: Commission Regulation (EC) No 1801/94 of 22 July 1994 extending for the last time Regulations (EEC) No 1652/92, (EEC) No 3779/91 and (EEC) No 3685/92 as regards export refunds for baled tobacco from the 1990, 1991 and 1992 harvests
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing
 Date Published: nan

 23 . 7. 94 Official Journal of the European Communities No L 189/25 COMMISSION REGULATION (EC) No 1801/94 of 22 July 1994 extending for the last time Regulations (EEC) No 1652/92, (EEC) No 3779/91 and (EEC) No 3685/92 as regards export refunds for baled tobacco from the 1990, 1991 and 1992 harvests Whereas Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco applicable from the 1993 harvest, makes no provision for export refunds ; whereas, in order to prevent distortions of competition, there should be no further extensions of export refunds for harvests pre ­ ceding the 1993 harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1988, 1989 and 1990 harvests by Commission Regulation (EEC) No 1 652/92 (3), as last amended by Regulation (EC) No 124/94 (4); Whereas export refunds were also fixed in respect of certain varieties of tobacco from the 1991 harvest by Commission Regulation (EEC) No 3779/91 (*), as last amended by Regulation (EC) No 124/94 ; Whereas, finally, export refunds were fixed in respect of certain varieties of tobacco from the 1992 harvest by Commission Regulation (EEC) No 3685/92 (6), as amended by Regulation (EC) No 124/94 ; Whereas Regulation (EC) No 124/94 sets the final date for granting all those refunds at 30 June 1994 ; whereas export opportunities after that date have materialized for certain varieties of tobacco ; whereas it is accordingly appropriate to grant refunds in respect of the varieties in question in order to enable those exports to be carried out ; Whereas the exports refunds are to apply to exports carried out from 1 July 1994 ; Article 1 The period of validity of Regulations (EEC) No 1652/92, (EEC) No 3779/91 and 3685/92 is hereby extended until 31 December 1994 in respect of the 1990, 1991 and 1992 harvests . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to exports carried out from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 91 , 7. 4. 1992, p. 1 . (3) OJ No L 172, 27. 6 . 1992, p. 42. (4) OJ No L 21 , 26. 1 . 1994, p. 11 . 0 OJ No L 356, 24. 12. 1991 , p. 54 . (6) OJ No L 374, 22. 12. 1992, p. 6 . 0 OJ No L 215, 30. 7 . 1992, p. 70.